UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-6264


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TERRY LEE GREEN,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (4:99-cr-00558-CMC-1; 4:12-cv-02377-CMC)


Submitted:   June 20, 2013                 Decided:   June 26, 2013


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Terry Lee Green, Appellant Pro Se.     Carrie Fisher Sherard,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Terry Lee Green seeks to appeal the district court’s

order treating his Fed. R. Civ. P. 60(b) motion as a successive

28 U.S.C.A. § 2255 (West Supp. 2012) motion, and dismissing it

on that basis.           The order is not appealable unless a circuit

justice    or    judge    issues   a   certificate       of   appealability.       28

U.S.C. § 2253(c)(1)(B) (2006).                  A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2006).              When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating         that   reasonable    jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see     Miller-El     v.   Cockrell,     537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                       Slack,
529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Green has not made the requisite showing.                      Accordingly, we

deny a certificate of appealability and dismiss the appeal.

            Additionally, we construe Green’s notice of appeal and

informal brief as an application to file a second or successive

                                            2
§ 2255 motion.       United States v. Winestock, 340 F.3d 200, 208

(4th Cir. 2003).         In order to obtain authorization to file a

successive § 2255 motion, a prisoner must assert claims based on

either:

        (1) newly discovered evidence that . . . would be
        sufficient to establish by clear and convincing
        evidence that no reasonable factfinder would have
        found the movant guilty of the offense; or

        (2) a new rule of constitutional law, made retroactive
        to cases on collateral review by the Supreme Court,
        that was previously unavailable.

28 U.S.C.A. § 2255(h) (West Supp. 2012).               Green’s claims do not

satisfy     either     of     these    criteria.        Therefore,      we   deny

authorization to file a successive § 2255 motion.

            We dispense with oral argument because the facts and

legal    contentions     are      adequately   presented    in   the   materials

before    this   court      and   argument   would   not   aid   the   decisional

process.



                                                                        DISMISSED




                                         3